Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 and 8/17/2021 has been entered.

Status of Claims
--- Claims 1-20 are pending.
--- Claims 1-20 are rejected herein.

The text of those sections of Title 35, U.S. Code not included in this action can
be found in a prior Office action.

Claim Rejections - 35 USC §103
Claims 1, 2, 6, 8, 10, 14-15, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,942,925 to Jenkins.

Regarding claims 1, Jenkins discloses a foldable boom support comprising:
a stand assembly (Fig. 1) comprising:
a vertical support (11); and 
a boom arm (55) with a microphone (21) attached to the end thereof;
a support member (17) connecting the vertical support and the boom arm; the support member (17) defining first and second voids at opposing end portions
of thereof (hole at each end for thumb shaft at 27, 59); 
a first locking knob (thumbnut) having a first handle and a first shaft (thumb shaft) extending from the first handle; a second locking knob (another similar at thumbnut) having a second handle and a second shaft extending from the second handle;
a first mounting fixture (see clamping collar at 57, 59, each having hole for
thumbnail/shaft) at first end of the support member, the first mounting fixture being configured to at least partially surround the boom arm (55) and defining
a first hole (hole for thumb shaft), wherein the first shaft is positioned through the first
void and the first hole; and
a second mounting fixture (see clamping/split collar at 25) at a second end of the support member, the second mounting fixture being configured to at least partially surround the support and defining a second hole, wherein the second shaft is positioned through the second void and the second hole.
Regarding claim 2, Jenkins discloses the invention as shown in claim 1, wherein
the first and second shafts each define threaded portions thereon that are capable of
interacting with threaded portions on the first and second holes.

comprising: a rib extending between the first and second voids of the support member
(considering an outer sleeve of 17).
Regarding claim 8, Jenkins discloses the invention as shown in claim 1, wherein
the first handle is over-molded onto the first shaft.
Regarding claim 10, similarly to claims 1 and 6, Jenkins discloses
a stand assembly (Fig. 1) comprising:
a vertical support (11)
a boom arm (55) with a microphone (21) attached to the end thereof: a support
member connecting the vertical support and the boom arm:
a support member (17) defining first and second voids;
a first locking knob having a first shaft;
a second locking knob having a second shaft;
a first mounting fixture ( first clamping collar 57) defining a first hole and a first
retaining pocket, wherein the first retaining pocket is configured to at least partially
surround the boom arm; and
a second mounting fixture (a second clamping collar, 25) defining a second hole
and a second retaining pocket, wherein the second retaining pocket is configured to at
least partially surround the vertical support (11).
Regarding claim 14, Jenkins discloses the invention as shown in claim 10,
wherein the first mounting fixture defines a first opening and the second
mounting fixture defines a second opening, the first opening having a width that is
greater than a diameter of the boom arm and the second opening having a width that is

Regarding claim 15, Jenkins discloses the invention as shown in claim 10,
wherein the first and second shafts each define thread portions thereon that are capable
of interacting with threaded portions on the first and second holes.
Regarding claim 16, Jenkins discloses the invention as shown in claim 10,
wherein the support (17) is configured to be compressively retained between a
retaining surface of the second mounting fixture and the second shaft.
Regarding claim 17, similar to claims 1, 6, Jenkins discloses the boom support
comprising 
a support member defining first and second voids; 
a rib extending from the support member;
a first mounting fixture operably coupled with a first shaft, wherein the first
mounting fixture is configured to at least partially surround a boom arm with a
microphone attached to the end thereof; and
a second mounting fixture operably coupled with a second shaft, wherein the
second mounting fixture is configured to at least partially surround a support.
Regarding claim 18, Jenkins discloses the invention as shown in claim 17,
wherein the rib (outer tube of 17, no numeral) extends between the first and second
voids of the support member.
Regarding claim 19, Jenkins discloses the invention as shown in claim 17,
wherein the first shaft is positioned through the first void and the second shaft
is positioned through the second void.
 except for the support member being rigid and of a fixed length as recited in independent claims 1, 10 and 17.
Jenkins  discloses the support member (17) (so called friction brace), the friction brace includes a plunger 65 which snuggly and frictionally engaged within the bore of the sleeve 61 which can be adjusted to a certain amount of frictional movement of the plunger 65. The frictional resistance renders the brace operative to hold the boom in a desired tilt position with respect to the standard. However the examiner notes that making the support member being rigid and of a fixed length as recited in independent claims 1, 10 and 17 is considered within the level of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to make the support member being rigid and of a fixed length. The motivation would be to dimply make the support member stronger and harder to separate and rigidly hold the boom arm. Therefore It would have been obvious to modify Jenkins as specified in claims 1, 10 and 17.

Claims 7, 9, 11 and 20 are also rejected under 35 U.S.C. 103 as being
unpatentable over Jenkins as modified.
Regarding claims 7, 9, 11 and 20, design features such as one or more washers
positioned around the shafts or threaded portions within first and second holes
respectively defined by the first and second mounting features are directed to the
subject matter that would have been obvious at the claim date to a person skilled in the
art to which it pertains having regard to Jenkins et al. in vie w of common general

knowledge and notoriously old well known per se. This is also acknowledge by Jenskins
e.g. (page 3, lines 36-45) Therefore it would have been obvious to modify Jenkins to
drive the invention as claimed.

Claims 2-4 and 11-12 and 20 are rejected under 35 U.S.C. 103 as being
unpatentable over Jenkins as modified in view of US 3,890,989 to Kuxhouse et al and further in view of US 8.511.240 to Strock
Regarding claims 2, 3-4 and 11-12 and 20, Jenkins discloses the invention as
shown in claims 1, 10 and 17 including the support member having locking assembly.
Jenkins however, is silient the subject matter as claimed in claims 2, 3-4 and 11-12 and
20, wherein the first and second shafts are formed from a first material and the first and
second tip portions are formed from a second, different material, and wherein the
second material has a higher coefficient of friction than the first material.
Kuxhouse in the same filed of the invention of proving a support member (36)
with locking assembly (fig. 6) discloses the first and second shafts (34,34 at 33, 37) (figs
2, 6), each include a threaded portion thereon that respectively interact with threaded
portions within first and second holes respective defined by the first and second
mounting fixtures but does not expressly disclose the first and second tip portions on
the first shaft and second shaft respectively are formed with first and second different
material, and wherein the second material (rubber grip pads) has a higher coefficient of
friction than the first material.
Strock, in the same filed of the invention of locking assembly, discloses the first

tip portions (38, 38) are formed from a second, different material, and wherein the
second material (rubber grip pads) has a higher coefficient of friction than the first
material.
It would have been obvious to one of ordinary skill in the art at the time effective
of the invention to replace the support member with locking assembly of Jenkins with
the support member and locking assembly of Kuxhouse et al. and combine the rubber
grip pads gripping of Strock at each end of the shaft of Kuxhouse et al. The motivation
for doing so would be to provide more gripping friction action against as well as to
prevent damage once secured to the support and/or the boom arm.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins as modified in view of Kuxhouse et al. and further in view of US 2008/0135509 to Jackson.
Regarding claim 5,Jenkins as modified in view of Kuxhouse et al. discloses the invention as shown but is silient a first insert disposed within the hole of the first mounting fixture.
Jackson, in the same filed of the invention of providing a locking assembly,
discloses a first insert disposed within the hole of the first mounting fixture (see 40,
figs 7A-7B, for example).
lt would have been obvious to one of ordinary skill in the art at the time effective
of the invention to combine the insert of Jackson into each hole of Jenkins in view of
Kuxhouse a smodified. The motivation for doing so would be to provide easier for screw
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over
Jenkins as modified in view of Kuxhouse and Strock and further in view of US 3,422,478 to Papapetti.
Regarding claim 13, Jenkins a smodified in view Kuxhouse and Strock as modified discloses the invention as shown in claims 10-12. Jenkins in vie w of Kuxhouse and Strock is silient wherein the third material is at least partially formed of a nylon material.
Papapetti, in the same filed of the invention of providing a locking assembly,
discloses the third material is at least partially formed of a nylon material, (see
nylon protective pad 9) (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time effective
of the invention to combine the technique of the third material being at least
partially formed of a nylon material into the first tip portion of Kuxhouse. The motivation
for doing so would be to provide easier for the mounting fixtures to slide along the boom
arm while the clamping pressure still being applied by the tip portion.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 17 have been considered but are moot. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE NON-FINAL.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632